                           Case 1:18-cv-00694-CCC Document 32 Filed 05/06/19 Page 1 of 2
AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                          for the
                                             MIDDLE DISTRICT of PENNSYLVANIA

               HERSHEY CREAMERY COMPANY,                                            )
                                    Plaintiff                                       )
                                        v.                                                Civil Action No.        1:18-CV-0694
                                                                                    )
    LIBERTY MUTUAL FIRE INSURANCE COMPANY and
                                                                                    )           (Chief Judge Conner)
            LIBERTY INSURANCE CORPORATION, ,
                                                                                    )
                                   Defendants


                                                         JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):
9    the plaintiff                                                                                             recover from the
defendant (name)                                                                                                  the amount of
                                                                               dollars ($                     ), which includes prejudgment
interest at the rate of                          %, plus postjudgment interest at the rate of                 %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      DECLARATORY JUDGMENT be and is hereby ENTERED in favor of plaintiff HERSHEY CREAMERY COMPANY,
                 and against defendants LIBERTY MUTUAL FIRE INSURANCE COMPANY and LIBERTY INSURANCE
                 CORPORATION, as to Hershey’s declaratory judgment claim against Liberty Mutual (Count I) regarding Liberty Mutual’s
                 duty to defend, as follows: IT IS ORDERED AND DECLARED that Liberty Mutual has a duty to defend Hershey in the
                 action pending in the United States District Court for the District of Delaware captioned F’Real Foods, LLC v. Hamilton
                 Beach Brands, Inc., No. 1:14-CV-1270 (D. Del. 2014), as subsequently consolidated with the related action captioned F’Real
                 Foods, LLC v. Hamilton Beach Brands, Inc., No. 1:16-CV-41 (D. Del. 2016), in accordance with the courts’ memorandum
                 (Doc. 29) and order (Doc. 30), of May 6, 2019.


This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                          presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                        without a jury and the above decision


X     decided by Judge or Magistrate Judge                                Chief Judge Christopher C. Conner
                       MOTION FOR PARTIAL SUMMARY JUDGMENT
Date:                    May 6, 2019                  CLERK OF COURT PETER WELSH, Clerk of Court

                                                                                                K. McKinney, Deputy Clerk
Case 1:18-cv-00694-CCC Document 32 Filed 05/06/19      Pageor 2Deputy
                                          Signature of Clerk     of 2Clerk
